In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00060-CV




       IN THE INTEREST OF V.G.R., A CHILD




        On Appeal from the 330th District Court
                Dallas County, Texas
            Trial Court No. DF-16-14180




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

        Frank Rodriguez, appellant, filed a notice of appeal in this matter on July 22, 2020.1 The

clerk’s record was due to be filed with this Court on or before September 8, 2020. Rodriguez is

not indigent and is thus responsible for paying or making adequate arrangements to pay the

clerk’s fee for preparing the record. See TEX. R. APP. P. 37.3(b). The district clerk has informed

this Court that the fee has not been paid for the preparation of the clerk’s record.

        By letter dated September 18, 2020, Rodriguez was provided with notice of and an

opportunity to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further

warned Rodriguez that, if he did not submit an adequate response to the notice by September 28,

2020, this appeal would be subject to dismissal for want of prosecution and for failure to comply

with the above-cited rules. Rodriguez has not paid for the preparation of the clerk’s record and

has not filed proof of indigency. See TEX. R. APP. P. 20.1. Further, we have received no

communication from Rodriguez responsive to the September 18 correspondence. Accordingly,

this appeal is ripe for dismissal.2




1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.

2
Rodriguez has likewise not filed a docketing statement in accordance with Rule 32.1 of the Texas Rules of
Appellate Procedure, see TEX. R. APP. P. 32.1, and has not tendered the mandatory $205.00 filing fee associated
with the appeal. See TEX. R. APP. P. 5.
                                                        2
       Pursuant to Rules 42.3, subsections (b) and (c), of the Texas Rules of Appellate

Procedure, we dismiss this appeal for want of prosecution.




                                                Scott E. Stevens
                                                Justice

Date submitted:       October 13, 2020
Date decided:         October 14, 2020




                                               3